Citation Nr: 1610656	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-43 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a headache disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1971 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  Jurisdiction has subsequently been transferred to the RO in Waco, Texas.  

This appeal was previously before the Board in November 2011 and June 2014.  In the November 2011 Board action, the service connection claim for a headache disorder was reopened based on the receipt of new and material evidence, and remanded for additional development.  The appeal was again remanded in June 2014.  


FINDING OF FACT

The Veteran has experienced continuous symptoms of a headache disorder since service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for a headache disorder.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

Service Connection for a Headache Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the competent evidence shows that the Veteran has a current diagnosis of a headache disorder.  For a chronic disease such as an organic disease of the nervous system, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R § 3.303(b).  

The presumptive service connection provisions based on chronic in-service symptoms and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  In the present case, the Veteran is also noted to have trained and worked as a registered nurse, indicating some level of medical competency.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that service connection has previously been denied by the agency of original jurisdiction on the basis that a headache disorder existed prior to service, and was not permanently aggravated therein.  See 38 U.S.C.A. §§ 1132, 1137, 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

In this case, on examination for service entrance in January 1971, the Veteran was without any noted neurological abnormalities, to include headaches.  On a concurrent report of medical history, he denied any history of frequent or chronic headaches, and the Veteran was found fit for service.  Thereafter, he was seen at the mental health clinic in August 1972 for mental confusion and headaches.  He reported a history of "tension headaches" for many years, to include prior to service.  Onset was noted to be related to stress levels.  The Veteran had recently received orders to be deployed overseas in Thailand, away from his wife and children, for an extended period, a situation which reportedly triggered psychiatric symptoms, according to the service treatment records.  After a period of hospitalization and treatment, he made an adequate recovery and was able to resume duty.  Thereafter, he reported headaches on several occasions, and a history of frequent or chronic headaches was noted on service separation in October 1981.  
 
In the present case, no headache disorder was noted on examination for service entrance, and the Board does not find that clear and unmistakable evidence has been presented that such a disorder existed prior to service.  While during treatment in August 1972 the Veteran did report a pre-service history of headaches, this admission does not establish by clear and convincing evidence that a chronic disorder existed prior to service.  For these reasons, the Board finds that the burden on VA to rebut the presumption of soundness has not been met because the evidence does not show by clear and unmistakable evidence that the disability preexisted service; therefore, the Veteran is presumed to have been sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Because the presumption of soundness is not rebutted, this case converts to one for direct service connection.  See Wagner, 370 F.3d at 1096.    

As indicated, the evidence shows that the Veteran has a current diagnosis of a headache disorder, according to a January 2015 VA examination report.  The Veteran generally contends that he experienced headaches during service and that these headaches have persistently continued since service separation.  While he admits that he experienced headaches prior to service, he has denied that these were a chronic disorder at that time.  

The Board finds that the weight of the evidence is at least in equipoise regarding whether the Veteran had continuous symptoms of a headache disorder since service separation.  The Veteran reported that, although he had experienced headaches prior to service, his headaches returned and became more severe and chronic in service, and that he continued to have problems with headaches during and since that time.  Service treatment records indicate that the Veteran was seen on several occasions during service, and was subsequently diagnosed with headaches.  Additionally, the service separation physical noted the Veteran had frequent or chronic headaches at that time.  

Thereafter, the Veteran has stated that he has had reoccurring headaches for the past 25-plus years, approximately since he separated from service.  Additionally, VA treatment records associated with the claims file assessed that the Veteran had long-standing headaches, and he reported that his headaches had come and gone for years.  The Board notes that during a January 1987 VA general medical examination the Veteran reported a history of migraine headaches since service.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran had onset of a current headache disorder in service and has experienced continuous symptoms of this same headache disorder since separation from service in 1981 to meet the criteria for presumptive service connection for an organic disease of the nervous system under 38 C.F.R. § 3.303(b) 

based on continuous post-service symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact for the Board to decide.  See 38 U.S.C.A. § 7104 (West 2014).  


ORDER

Service connection for a headache disorder is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


